            Case 5:20-mc-00001-HE Document 9 Filed 03/24/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

                                                            §
                                                            §
  ACKERMAN MCQUEEN, INC.,                                   §
  MERCURY GROUP, INC., HENRY                                §
  MARTIN, WILLIAM WINKLER,                                  §
  MELANIE MONTGOMERY, and JESSE                             §
  GREENBERG,                                                §
    Movants.                                                § Miscellaneous Case No. A20MC149 LY
                                                            §
  v.                                                        § Related to Civil Action No. 3:19-cv-02074-G
                                                            § (N.D. Tex.)
  NATIONAL RIFLE ASSOCIATION OF                             §
  AMERICA and WAYNE LA PIERRE,                              §
    Respondents                                             §
                                                            §




RESPONDENT NATIONAL RIFLE ASSOCIATION OF AMERICA’S OPPOSITION TO
        MOVANTS’ MOTION TO QUASH THIRD-PARTY SUBPOENA

                                                       I.

                                 BACKGROUND AND ARGUMENT

        Respondent National Rifle Association of America (“NRA”) incorporates by reference as

if fully set forth herein, its Response and Objection to Movants’ Motion to Quash Third-Party

Subpoenas, 1 as its opposition to Movants’ Motion to Quash Third-Party Subpoena to Integris

Health, Inc. For the reasons set forth therein, Movants’ repetitive Motion to Quash should be

denied, or in the alternative, should be transferred to the United States District Court for the

Northern District of Texas for resolution.




       1
         Ackerman McQueen Inc., et al., v. National Rifle Association of America, et al., Case No. 5:20-mc-00001-
HE (W.D. Ok.), Respondent National Rifle Association of America’s Response and Objection to Movants’ Motion to
Quash Third-Party Subpoenas [Doc. No. 1], ECF No. 6, filed February 21, 2020.

                                                       1
              Case 5:20-mc-00001-HE Document 9 Filed 03/24/20 Page 2 of 5



        By way of background, the NRA first attempted to serve a third-party subpoena upon

Integris Health, Inc., on January 28, 2020. 2 Unfortunately, the NRA inadvertently addressed this

initial subpoena to the incorrect address, and therefore the subpoena was never properly served. 3

Movants, however, filed a Motion to Quash the January 28th subpoena on February 7, 2020, with

this Court. 4 The NRA then filed its Response and Objection dated February 21, 2020. 5 On

February 25, 2020, this Court appropriately transferred the matter to the United States District

Court for the Northern District of Texas, where the underlying case is being litigated.

        The NRA thereafter issued an Amended Subpoena to Integris Health, Inc., amended only

to include the correct service address, and served it on Integris Health on February 20, 2020. 6

Movants have now essentially refiled their Motion to Quash the NRA’s third-party subpoena to

Integris Health, Inc., 7 raising identical arguments as those raised in its initial Motion. 8 Thus, the

NRA responds to Movants’ unnecessary and repetitive Motion to Quash by fully incorporating the

arguments already raised before this Court, and set forth in the NRA’s Response in Opposition to

Movants’ Motion to Quash, as if fully set forth herein.

        In general, Movants again contend that the subpoena is overbroad, seeks irrelevant and

confidential information, and subjects the recipient, Integris Health, Inc., to undue burden.

Notably, Integris Health, Inc., has not filed an objection based on undue burden or otherwise. As


        2
            See Subpoena to Produce Documents to INTEGRIS Health, Inc., attached hereto as Exhibit (“Ex.”) 1.
        3
           See Proof of Service for Subpoena to INTEGRIS Health, Inc., showing failure to serve subpoena due to
“insufficient” address, attached hereto as Ex. 2.
        4
            See Motion to Quash Third-Party Subpoenas, ECF No. 1, filed February 7, 2020.
       5
         See Respondent National Rifle Association of America’s Response and Objection to Movants’ Motion to
Quash Third-Party Subpoenas [Doc. No. 1], ECF No. 6, filed February 21, 2020.
        6
          See Proof of Service of Amended Subpoena to Integris Health, Inc., showing service to the company was
achieved on February 20, 2020, attached hereto as Ex. 3.
        7
            See Motion to Quash Third Party Subpoena on Integris Health, Inc., ECF No. 8, filed March 3, 2020.
        8
            See Motion to Quash Third-Party Subpoenas, ECF No. 1, filed February 7, 2020.
              Case 5:20-mc-00001-HE Document 9 Filed 03/24/20 Page 3 of 5



set forth more fully in the NRA’s Response in Opposition to Movants’ Motion to Quash, Movants,

however, do not have standing to challenge this subpoena in the first place, and their arguments

are unsupported.

        This Court should abide by its previous ruling transferring the initial Motion to Quash to

the Northern District of Texas for resolution. 9 As stated in the Honorable Judge Joe Heaton’s

February 25th Order, this Court found “exceptional circumstances” existed to allow the United

States District Court to transfer the case “in order to avoid disrupting the issuing court’s

management of the underlying litigation, as when that court has already ruled on issues presented

by the motion or the same issues are likely to arise in discovery in many districts.” 10

        The same exceptional circumstances apply to the identical subpoena to Integris Health,

Inc., issued on February 20, 2020. As set forth more fully in the NRA’s response in opposition to

Movants’ first Motion to Quash, and as rightfully acknowledged in this Court’s February 25th

Order, the United States District Court for the Northern District of Texas has the greatest

familiarity with the underlying case. The Northern District of Texas is also presently considering

various Motions to Quash other subpoenas, motions to compel discovery, and a motion to dismiss.

For the same reasons that transfer of the first Motion to Quash was appropriate, transfer of the

present repetitive motion is appropriate under the exceptional circumstances equally and still

present here. As stated in the February 25 order, “[i]n the absence of objection to compliance from

the subpoena recipient[], and as the remaining issues appear to be tied closely to relevance or other




        9
          See J. Heaton’s Order in Ackerman McQueen Inc., et al., v. National Rifle Association of America, et al.,
Case No. 5:20-mc-00001-HE (W.D. Ok.), ECF No. 7, dated February 25, 2020.
        10
             See id.
            Case 5:20-mc-00001-HE Document 9 Filed 03/24/20 Page 4 of 5



related issues in the case,” this Court should likewise conclude that “there are exceptional

circumstances here within the meaning of Rule 45.” 11

                                                        II.

                                               CONCLUSION

        For the reasons set forth above, Respondent respectfully requests the Court transfer the

repetitive Motion to the Northern District of Texas or deny the Motion or, if necessary, modify the

subpoena. Respondent further requests that this Court award its attorneys’ fees and costs incurred

in responding to this unnecessary Motion, and any other relief which the Court deems proper.



Dated: March 24, 2020                        Respectfully submitted,

                                            LYTLE, SOULE & FELTY, P.C.

                                            By: /s/Matthew K. Felty
                                                   Matthew K. Felty, OBA #31057
                                                   1200 Robinson Renaissance
                                                   119 N. Robinson Avenue
                                                   Oklahoma City, OK 73102
                                                   Telephone: (405) 235-7471
                                                   Facsimile: (405) 232-3852
                                                   mkfelty@lytlesoule.com

                                                     ATTORNEY FOR RESPONDENTS NATIONAL
                                                     RIFLE ASSOCIATION OF AMERICA AND
                                                     WAYNE LAPIERRE




        11
           See J. Heaton’s Order in Ackerman McQueen Inc., et al., v. National Rifle Association of America, et al.,
Case No. 5:20-mc-00001-HE (W.D. Ok.), ECF No. 7, dated February 25, 2020.
            Case 5:20-mc-00001-HE Document 9 Filed 03/24/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 24th day of

March 2020.



                                             By: /s/Matthew K. Felty
                                             Matthew K. Felty




4819-0487-9543.3
-
